DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20, filed September 28, 2021, are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 17, 2021, is being considered by the examiner.

Claim Interpretation
Claim 20 recites “A recording medium for storing a virtual viewpoint image …” (lines 1-2).  The “recording medium” is a product that merely serves as a support for printed matter in the form of “a virtual viewpoint image”.  In such cases where “a product merely serves as a support for printed matter, no functional relationship exists.”  MPEP 2111.05, Subsection I.B.  Because there is no functional relationship, the printed matter is owed no patentable weight.  MPEP 2111.05.  Therefore, the scope of claim 20 covers any recording medium – i.e. it is not limited to only recording media storing the particular image recited in claim 20.  Nevertheless, in the interest of compact prosecution, Examiner has considered the printed matter in the prior art rejections below.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
the “projector …” of claim 11,
the “blender …” of claim 11, and
the “synthesizer …” of claim 11.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2-4 and 12-14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the viewpoint image" in the last two lines.  There is insufficient antecedent basis for this limitation in the claim.
The claims previously introduce several different viewpoint images, such as “a virtual viewpoint image” (claim 1, line 1), “different viewpoint images” (claim 1, line 3), and “warped viewpoint images” (claim 1, line 6).  It is unclear which of these viewpoint images is being referred to as “the viewpoint image”.  This ambiguity makes the scope of the claim unclear and renders the claim indefinite.
Claim 12 recites a similar limitation and is also indefinite for substantially the same reason as claim 2.  Claims 3-4 and 13-14 include the indefinite limitations of claim 2 or 12 and therefore are also indefinite for substantially the same reasons.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 20 is directed to a “recording medium” (line 1).  This is a form of machine readable media, the broadest reasonable interpretation (BRI) of which “can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se.”  MPEP 2106.03, Subsection II.
“Non-limiting examples of claims that are not directed to any of the statutory categories include: … Transitory forms of signal transmission (often referred to as "signals per se"), such as a propagating electrical or electromagnetic signal or carrier wave.”  MPEP 2106.03, Subsection I.
Claim 20 does not fall within at least one of the four categories of patent eligible subject matter because its scope encompasses non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 8-13 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘Fachada’ (“Depth Image Based View Synthesis with Multiple Reference Views for Virtual Reality,” 2018) in view of ‘Buehler’ (“Unstructured Lumigraph Rendering,” 2001).
Regarding claim 1, Fachada teaches a method for synthesizing a virtual viewpoint image (see method steps mapped below and described in Section 2), the method comprising: 
warping different viewpoint images into a virtual viewpoint (Sec. 2.1) by using depth information of an input viewpoint (e.g., Sec. 2.1, equations 1-2, depth                                 
                                    d
                                
                            ); 
determining a first weight for the pixels based on quality and depth of pixels of the warped viewpoint images (Sec. 2.3, especially eqn. 5, quality                                 
                                    q
                                
                             and depth                                 
                                    d
                                
                             are used to determine weight                                 
                                    w
                                
                            ); 
determining a second weight for the pixels based on a location relation between the pixels of the warped viewpoint images and the virtual viewpoint (see Note Regarding Second Weight below); 
determining a blending weight for the pixels based on the first weight and the second weight (Sec. 2.3, especially eqn. 5, 1st blending weight                                 
                                    w
                                
                             is used; see Note Regarding Second Weight below); 
blending the warped viewpoint images according to the blending weight (Sec. 2.3, especially eqns. 4-6, viewpoint images are blended in low and high frequencies using weight                                 
                                    w
                                
                            ); and 
synthesizing an image of the virtual viewpoint based on the blended viewpoint images (Sec. 2.3, especially eqn. 4, output image                                 
                                    c
                                
                             is synthesized from blended low-frequency                                 
                                    
                                        
                                            c
                                        
                                        
                                            l
                                            o
                                            w
                                        
                                    
                                
                             and high-frequency                                 
                                    
                                        
                                            c
                                        
                                        
                                            h
                                            i
                                            g
                                            h
                                        
                                    
                                
                             images; Fig. 3c shows an example of the synthesized image).

Note Regarding Second Weight.  Fachada applies a first blending weight that emphasizes pixels that have lower depth and are visible in an input viewpoint (i.e. do not lie in a discocclusion) (Sec. 2.3, 1st par.).
Fachada does not explicitly teach determining a second weight for the pixels based on a location relation between the pixels of the warped viewpoint images and the virtual viewpoint, and determining a blending weight for the pixels based on the first weight and the second weight.
Like Fachada, Buehler recognizes that it is desirable to emphasize pixels that have lower depth (Sec. 3, Resolution sensitivity) and are visible in an input viewpoint (i.e. do not lie in a discocclusion) (Sec. 3, Use of geometric proxies, “If a camera’s view of the point is occluded by some other point on the geometric model, then that camera should not be used in the reconstruction of the desired array”).  Buehler devises first pixel weights that provide the desired emphasis (e.g., Sec. 4.1, Resolution Penalty, Field-of-View Penalty).
However, Buehler further determines a second weight for the pixels based on a location relation between the pixels of the warped viewpoint images and the virtual viewpoint (Sec. 4.1, angle penalty                         
                            
                                
                                    penalty
                                
                                
                                    a
                                    n
                                    g
                                
                            
                        
                     weights pixels based on locations of cameras capturing the pixels of the input viewpoint images that are being warped – i.e.                         
                            
                                
                                    C
                                
                                
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    C
                                
                                
                                    2
                                
                            
                        
                    , and                         
                            
                                
                                    C
                                
                                
                                    3
                                
                            
                        
                     in Fig. 6 – and the location of the virtual viewpoint – i.e.                         
                            D
                        
                     in Fig. 6), and determining a blending weight for the pixels based on the first weight and the second weight (Page 428, right col., blending weight                         
                            
                                
                                    penalty
                                
                                
                                    c
                                    o
                                    m
                                    b
                                
                            
                        
                     is determined as weighted combination of angle/second penalty/weight, with first resolution and FoV penalties/weights).
In addition to the depth and visibility considerations discussed above, Buehler also teaches that it should be a goal of image-based rendering algorithms to emphasize pixels that have minimal angular deviation because this is a “natural and consistent measure of closeness” (Sec. 3, Minimal angular deviation, and Fig. 3) and its second blending weight provides this desired emphasis (Sec. 4.1, angular difference blending weight).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Fachada with the second blending weight of Buehler in order to improve the method with the reasonable expectation that this would result in a method that achieved a further goal of emphasizing pixels with minimal angular resolution.  This technique for improving the method of Fachada was within the ordinary ability of one of ordinary skill in the art based on the teachings of Buehler.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Fachada and Buehler to obtain the invention as specified in claim 1.	

Regarding claim 2, Fachada in view of Buehler teaches the method of claim 1, and Fachada further teaches that the warping of the viewpoint images of the input viewpoint into the virtual viewpoint comprises warping a viewpoint image in a triangle unit that is defined by 3 pixels adjacent to a pixel of the viewpoint image (Sec. 2.1, especially last par.; Fig. 2).

Regarding claim 3, Fachada in view of Buehler teaches the method of claim 2, and Fachada further teaches that a quality value of a pixel of the warped images is inversely proportional to a length of a longest side of a triangle unit corresponding to the pixel of the viewpoint image (Sec. 2.3, especially eqn. 7, quality                                 
                                    q
                                
                             is inversely proportional to second longest triangle side length                                 
                                    b
                                
                            ).

Regarding claim 8, Fachada in view of Buehler teaches the method of claim 1, and Buehler further teaches that the second weight is determined based on at least one of a rig structure of a camera (Sec. 4.1 and Fig. 6, second weight                                 
                                    
                                        
                                            penalty
                                        
                                        
                                            a
                                            n
                                            g
                                        
                                    
                                
                             is determined based on camera locations                                 
                                    
                                        
                                            C
                                        
                                        
                                            1
                                        
                                    
                                
                             to                                 
                                    
                                        
                                            C
                                        
                                        
                                            3
                                        
                                    
                                
                            , which falls within the scope of a “rig structure of a camera”) and a feature of an image (Sec. 4.1 and Fig. 6, feature at point                                 
                                    P
                                
                            ).

Regarding claim 9, Fachada in view of Buehler teaches the method of claim 1, and Fachada further teaches that, when different pixels of the warped viewpoint images have a same location, the blending of the viewpoint images comprises using a color value, which is weight-blended based on a blending weight of the different pixels, to blend the viewpoint images (Sec. 2.3, especially eqns. 4-6, blending uses color values                                 
                                    c
                                
                             and weights                                 
                                    w
                                
                            ).

Regarding claim 10, Fachada in view of Buehler teaches the method of claim 1, and Fachada further teaches:
inpainting a hole part of the synthesized image of the virtual viewpoint (Sec. 2.4, disocclusions – i.e. holes – in blended/synthesized view are filled with inpainting).

Regarding claim 11, Examiner notes that the claim recites an apparatus for performing a method that is substantially the same as the method of claim 1.  The apparatus includes multiple elements that invoke 35 U.S.C. 112(f) – see above.  Their corresponding structures include a computer, processor, or computer-readable medium storing a program configured to perform the steps of the method (see e.g., [0108] of the specification, as published).
Fachada in view of Buehler teaches the method of claim 1.
While Fachada certainly implies the use of a computer (e.g., Sec. 4, last par.), it does not explicitly teach implementing its method as an apparatus comprising a computer, processor, or computer-readable medium storing a program configured to perform the method.
However, Examiner takes Official Notice that it is old and well-known in the art of image analysis to implement an image processing method as an apparatus comprising a computer, processor, or computer-readable medium (such as a non-transitory computer-readable medium) storing a program configured to perform the method.  Such computer implementation advantageously allows the method to be performed quickly and efficiently.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to implement the method of Fachada in view of Buehler as an apparatus comprising a computer, processor, or computer-readable medium (such as a non-transitory computer-readable medium) storing a program configured to perform the method in order to improve the method with the reasonable expectation that this would result in a method that could be performed quickly and efficiently.  
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Fachada and Buehler to obtain the invention as specified in claim 11.	


Regarding claim 12, Examiner notes that the claim recites limitations that are substantially the same as limitations of claim 2.  Fachada in view of Buehler teaches the invention of claim 2.  Accordingly, claim 12 is also rejected under 35 U.S.C. 103 as being unpatentable over Fachada in view of Buehler for substantially the same reasons as claim 2.

Regarding claim 13, Examiner notes that the claim recites limitations that are substantially the same as limitations of claim 3.  Fachada in view of Buehler teaches the invention of claim 3.  Accordingly, claim 13 is also rejected under 35 U.S.C. 103 as being unpatentable over Fachada in view of Buehler for substantially the same reasons as claim 3.

Regarding claim 18, Examiner notes that the claim recites limitations that are substantially the same as limitations of claim 8.  Fachada in view of Buehler teaches the invention of claim 8.  Accordingly, claim 18 is also rejected under 35 U.S.C. 103 as being unpatentable over Fachada in view of Buehler for substantially the same reasons as claim 8.

Regarding claim 19, Examiner notes that the claim recites limitations that are substantially the same as limitations of claim 9.  Fachada in view of Buehler teaches the invention of claim 9.  Accordingly, claim 19 is also rejected under 35 U.S.C. 103 as being unpatentable over Fachada in view of Buehler for substantially the same reasons as claim 9.
Regarding claim 20, Examiner notes that the claim recites a recording medium for storing a virtual viewpoint image synthesized by a virtual viewpoint image synthesis method, wherein the virtual viewpoint image synthesis method is substantially the same as the method of claim 1.
Fachada in view of Buehler teaches the method of claim 1.
While Fachada certainly implies storing a synthesized image in memory (e.g., Sec. 4, last par.), it does not explicitly teach a recording medium for storing a virtual viewpoint image synthesized by its method (Note the discussion of the BRI in Claim Interpretation section above).
However, Examiner takes Official Notice that it is old and well-known in the art of image analysis to store an output image (in this case, an output synthesized image) in a recording medium, such as a memory.  This advantageously allows the output image to be preserved over time for later use or display. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to store the output synthesized image of the method of Fachada in view of Buehler in a recording medium in order to improve the method with the reasonable expectation that this would result in a method that could preserve its output over time for later use or display.  
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Fachada and Buehler to obtain the invention as specified in claim 20.	


Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fachada in view of Buehler as applied above, and further in view of ‘Jung’ (“VVS: Versatile View Synthesizer for 6-DoF Immersive Video,” April 2020).
Regarding claim 4, Fachada in view of Buehler teaches the method of claim 2.
Fachada teaches forming a triangle unit corresponding to a pixel of a viewpoint image and warping it (Sec. 2.1; Fig. 2).
Fachada does not explicitly teach that a depth value of a pixel of the warped images is determined by interpolating a depth value of 3 pixels of a triangle unit corresponding to the pixel of the viewpoint image.
Buehler also does not explicitly teach this feature.
However, Jung does teach determining a depth value of a pixel of a warped image by interpolating a depth value of 3 pixels of a triangle unit corresponding to the pixel of the viewpoint image (Sec. IV.A, Step 4, especially “A depth value                         
                            
                                
                                    d
                                
                                
                                    n
                                    e
                                    w
                                
                            
                            (
                            x
                            ,
                            y
                            )
                        
                     is interpolated using the depth values at positions                         
                            A
                        
                    ,                         
                            B
                        
                    ,                         
                            C
                        
                    ”, which are the positions of 3 corners of a triangle).
Jung teaches that this “is a classical warping process” and is beneficial because “it generates less ‘holes’ in the picture” and “it is less sensitive to the compression artifacts present in the decoded depth maps” (Page 3, left col., fourth par., describing Step 4).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Fachada in view of Buehler with the triangular depth interpolation of Jung in order to improve the method with the reasonable expectation that this would result in a method that used a classical warping process to achieve benefits such as generating less holes and being less sensitive to compression artifacts.  This technique for improving the method of Fachada in view of Buehler was within the ordinary ability of one of ordinary skill in the art based on the teachings of Jung.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Fachada, Buehler and Jung to obtain the invention as specified in claim 4.	

Regarding claim 14, Examiner notes that the claim recites limitations that are substantially the same as limitations of claim 4.  Fachada in view of Buehler and Jung teaches the invention of claim 4.  Accordingly, claim 14 is also rejected under 35 U.S.C. 103 as being unpatentable over Fachada in view of Buehler and Jung for substantially the same reasons as claim 4.

Allowable Subject Matter
Claims 5-7 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
‘Aliprandi’ (US 2010/0026712 A1)
Applies various blending weights based on a distance from an input view to a target/virtual view – [0178] et seq.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY E SUMMERS/Examiner, Art Unit 2669